DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
1.	This office action is in response to the amendment submitted by Applicant(s) on 05/09/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 9, 11-13, 15 and 16 are still pending. 
3. 	Claims 10 and 14 were cancelled.
4. 	Claims 1-8 were cancelled as of the filing date of the instant application.
5. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.

II. Interpretation Under 35 U.S.C. 112
6. 	Applicant's arguments with respect to the interpretation under 35 U.S.C. 112(f)/sixth paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the interpretation have been withdrawn.




III. Rejections Under 35 U.S.C. 112
7. 	Applicant's arguments with respect to the rejection under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejections have been withdrawn.
8. 	Applicant's arguments with respect to the rejection under 35 U.S.C. 112(a) have been fully considered and found persuasive. Therefore, the rejections have been withdrawn.

IV. Rejections Under 35 U.S.C. 102 and 103
9. 	Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are not persuasive. Therefore, the rejections are maintained.

10.	Page-4, the Applicant(s) argues that “Nowhere do the cited references disclose or suggest the feature of carrying out the self-calibration as a function of the ascertained calibration value. For example, Larcher merely discloses calibration based on the reference measured values, not based on an ascertained calibration value”. 
The Examiner respectfully disagrees because Larcher discloses that the calibration is based “on an ascertained calibration value” in the method of figure-2 pursuant to the MPEP 2111.03 Transitional Phrases and MPEP 2111.01 Plain Meaning (I).

10.1. FIRST Argument in support to Response number 10 above. 

MPEP 2111.03 Transitional Phrases, “The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim … The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., … Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended."”.


In the instant case, the independent claim 12 is fully open ended because it uses the transitional phrase “comprising” in its preamble that leaves open the inclusion or addition of more elements other than the elements claimed and still form a construct within the scope of the claim.  
Consequently, Larcher in Fig. 2 discloses a method that carry out measurements at step 205; then, compare the values of the normalized distance measurements obtained and ascertain the values in order to determine that an object is situated in the surroundings. Thereafter, if determined “YES”, changes/calibrates/adjust/modifies the status of whether or not an object was detected (see Larcher, [0098]). In addition, Larcher teaches that a continuous calibration of the measured values is performed in order to adapt to changing surroundings (see Larcher, [0121]).
Furthermore, the Examiner cannot interpret the limitations of a claim using the transitional phrase “comprising” in the preamble as if it was using the transitional phrase “consisting of” that will generate a close end interpretation to the said claims and excluding additional elements. 
 In light of the foregoing, Larcher properly discloses that the calibration is based “on an ascertained calibration value”. 
 
10.2. SECOND Argument in support to response to number 10 above. 

	2111.01 Plain Meaning, I. THE WORDS OF A CLAIM MUST BE GIVEN THEIR "PLAIN MEANING" UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention … the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification … During examination, the claims must be interpreted as broadly as their terms reasonably allow … This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification.” … “In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say””.

In the instant case, the claim limitation at issue broadly and ambiguously recites “processor is configured to ascertain a calibration value as a function of the detected measured value using a mathematical model, and to carry out the self-calibration as a function of the ascertained calibration value” but does not explain how the values are “ascertained”. 
Furthermore, the claim term “ascertained” is an ordinary English words and could be reasonably interpreted by one ordinary skill in the art using any of their ordinary English meanings because the specifications do not provide any special definition for the aforesaid term. 
 Furthermore, the term “ascertained” is so broad and ambiguous that have many different definitions (see, https://www.thefreedictionary.com/ascertain) and/or synonyms (see, https://www.thesaurus.com/browse/ascertain), thus, could be reasonably used and/or interpreted to describe many different relationships between the elements of the claim such as the values being determined, verified, confirmed, identified, fixed, etc., which is what a computer/processor does. Therefore, the claim term “ascertained” has very little patentable weight. Consequently, the Examiner’s interpretation of the limitation regarding “ascertained calibration value” is reasonable and consistent with the specifications of the Applicant(s). 
Furthermore, the claim language is so broad and ambiguous that do not exclude Larcher’s teachings.
In light of the foregoing, the Larcher properly and obviously teaches all the limitations of claims 9 and 13 as described below. 

Examiner’s Note
11.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 9, 12, 13 and 16 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LARCHER NILS et al (Bibliographic data: DE102015202784 (A1) ― 2016-08-18 hereinafter mentioned “Larcher”, where the United State version is Pub. No.: US 2018/0268688, which is used as an English translation for Larcher hereto).

As per claim 9, Larcher in the embodiment of Figs. 2-3 discloses:
A device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a sensor configured to detect at least one measured value at a predetermined point in time (Fig. 3, see the magnetic field sensor 303. Also see [0111], [0104] and [0134]); and
a processor (Fig. 3, see the processor 309. Also see [0112]) configured to carry out a self-calibration of the device as a function of the detected measured value (Fig. 3, see the sensor device 301 being calibrated. Also see [0121]).
wherein the processor is configured to ascertain a calibration value as a function of the detected measured value (see [0121]) using a mathematical model (Fig. 2, see steps 207-209 ascertaining values via normalization, which is a mathematical model. Also see [0097]-[0098]), and to carry out the self-calibration as a function of the ascertained calibration value (see [0121]).

As per claim 12,  Larcher discloses the device of claim 9 as described above.
Larcher further discloses: 
wherein the processor is configured to filter the detected measured value as a function of a measured value detected at an earlier point in time (see [0059] and [0062]).

As per claim 13, Larcher in the embodiment of Figs. 2-3 discloses:
A method for self-calibration of a device, the device including a sensor unit and a processing unit (Figs. 2-3), the method comprising the following method steps:
a. detecting at least one measured value at a predetermined point in time with using the sensor unit (Fig. 3, see the magnetic field sensor 303. Also see [0111], [0104] and [0134]);
b. carrying out a self-calibration of the device as a function of the at least one detected measured value (Fig. 3, see the sensor device 301 being calibrated. Also see [0121]).
wherein, in step b, a calibration value is ascertained as a function of the detected measured value (see [0121]) using a mathematical model (Fig. 2, see steps 207-209 ascertaining values via normalization, which is a mathematical model. Also see [0097]-[0098]), and
wherein the self-calibration takes place as a function of the ascertained calibration value (see [0121]). 

As per claim 16,  Larcher discloses the method of claim 13 as described above.
Larcher further discloses: 
wherein between step a and step b, a method step c is performed in which the detected measured value is filtered as a function of a measured value detected at an earlier point in time (see [0059] and [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim(s) 11 and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Larcher in view of Zheng et al (Pub. No.: US 2012/0296560 hereinafter mentioned as “Zheng”).

As per claim 11, Larcher discloses the device of claim 9 as described above.
Larcher discloses the mathematical model as described above but does not explicitly disclose that it is an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm.
However, Zheng further discloses:
wherein the mathematical model is an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm (see [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm” disclosed by Zheng into Larcher, with the motivation and expected benefit related to improving the sensor and measurements by reducing the false positives of measurements (Zheng, Paragraph [0011]) and also by inferring historical data in order to determine the state of a vehicle (Zheng, Paragraph [0080] and [0109]).

As per claim 15, Larcher discloses the method of claim 13 as described above.
Larcher discloses the mathematical model as described above but does not explicitly disclose that it is an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm.
However, Zheng further discloses:
wherein the mathematical model is an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm (see [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm” disclosed by Zheng into Larcher, with the motivation and expected benefit related to improving the sensor and measurements by reducing the false positives of measurements (Zheng, Paragraph [0011]) and also by inferring historical data in order to determine the state of a vehicle (Zheng, Paragraph [0080] and [0109]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Mon thru Fri from 8:00am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867